Citation Nr: 1738098	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  14-28 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for prostate cancer. 

3.  Entitlement to service connection for a bilateral eye condition, to include glaucoma and cataracts.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's spouse


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to March 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  A June 2013 rating decision denied entitlement to service connection for loss of sight and prostate cancer.  An April 2014 rating decision denied entitlement to PTSD.

In August 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing, a transcript of which has been associated with the claims file.

The psychiatric and bilateral eye condition issues have been recharacterized as reflected on the cover page given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is required prior to adjudicating the issues on appeal.

Outstanding Records

The record indicates that there may be Social Security Administration (SSA) records not associated with the claims file.  Specifically, the Veteran reported receiving Social Security Disability benefits.  See, e.g., August 2013 VA Treatment Record; July 2013 Notice of Disagreement.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  On remand, the Veteran's complete SSA records should be obtained.

Remand is also required to obtain VA treatment records.  Although VA treatment records dated through August 2015 are associated with the record, the Veteran reported in a May 2016 Report of General Information that he was receiving ongoing VA treatment, and he requested that such records be obtained. 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  As such, on remand, the AOJ should associate all of the Veteran's outstanding VA treatment records documenting treatment for the issues on appeal with the claims file.

Service Connection for an Acquired Psychiatric Disorder

The Veteran has reported several in-service stressors that he contends caused his acquired psychiatric disorders.  He reported that he experienced several incidents of racial discrimination while in service.  See July 2013 Statement in Support of Claim; August 2016 Hearing Testimony.  He also reported that he was fondled in his sleep by a fellow soldier and that his personal property was stolen and destroyed.  See November 2015 Statement.  

During the Veteran's March 1967 discharge examination, he reported depression or excessive worry.  An August 2013 VA mental health record shows that the Veteran reported psychiatric symptoms that started in service due to experiencing racial discrimination.  He was diagnosed with depression.  There are no other mental health records associated with the claims file.  

The Board finds that the Veteran's reported in-service stressors and diagnoses indicating a relationship to service are enough to meet the low threshold set forth in McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  As such, the Veteran should be afforded a VA examination to determine the nature and etiology of his acquired psychiatric disorders.  The Board also notes that the Veteran's report of in-service sexual assault falls within a category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  Moreover, it is well established that a medical opinion may be used to corroborate a personal-assault stressor.  See Menegassi v. Shinseki, 638 F.3d 1379, 1381 (Fed. Cir. 2011).  Therefore, on remand the examiner should also address whether the evidence indicates that a personal assault occurred.  See 38 C.F.R. § 3.304 (f)(5).

Service Connection for Prostate Cancer and a Bilateral Eye Condition

The Veteran contends that his prostate cancer and bilateral eye condition resulted from in-service ionizing radiation exposure.  Specifically, he asserts that he was exposed to radiation as part of his duties guarding a nuclear weapons bunker at the Yorktown Naval Weapons Station.  See August 2016 Hearing Transcript.  The Veteran's service personnel records confirm that he was stationed at the Yorktown Naval Weapons Station and that his primary duty was "guard."  

In cases involving exposure to ionizing radiation, VA has additional specific duties regarding the assistance due to claimants.  Specifically, 38 C.F.R. § 3.311 states that in all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period of time, and it is contended that a disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose.  38 C.F.R. § 3.311 (a)(1).  VA's duty to assist includes requesting any available records concerning the Veteran's exposure to radiation and forwarding all such records to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311 (a)(2)(iii).  Prostate cancer and posterior subcapsular cataracts are radiogenic diseases.  There is no indication in the record that the AOJ's development of the Veteran's claim complied with these procedures.  As such, the Board finds that a remand is also required in order for the AOJ to undertake development of the Veteran's claim of entitlement to service connection for prostate cancer and a bilateral eye condition consistent with the provisions of 38 C.F.R. §  3.311.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file all VA treatment records dated from August 2015 to the present documenting treatment for the issues on appeal.  If no such records are located, that fact should be documented in the claims file.  The Veteran should also be afforded the opportunity to identify and/or submit any outstanding private records.

2. Request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that fact should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

3. Pursuant to the provisions of 38 C.F.R. § 3.311, develop the Veteran's assertion that he was exposed to radiation from nuclear weapons at the Naval Weapons Station in Yorktown, Virginia, including ionizing radiation from guarding nuclear weapons.  If evidence of possible exposure to radiation or ionizing radiation is found, and after all relevant records have been received, make arrangements to obtain a dose assessment and an opinion from the appropriate authority regarding the Veteran's claim of entitlement to service connection for prostate cancer and a bilateral eye condition.

4. After all available records have been associated with the claims file, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any and all acquired psychiatric disorders diagnosed proximate to, or during the pendency of, this appeal. 

The entire claims file and a copy of this remand must be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review.

Following a review of the record and an examination of the Veteran, the examiner should render opinions as to the following:

(a) Provide diagnoses for any acquired psychiatric disorders found to be present during the pendency of this appeal.  If there are different diagnoses than those currently of record, the examiner should attempt to reconcile the diagnoses with the evidence of record. 

(b) Specifically state whether the Veteran has a current diagnosis of PTSD.  If a diagnosis of PTSD is not deemed appropriate, explain why the Veteran's reported symptoms do not meet the diagnostic criteria for PTSD.

(c) If a diagnosis of PTSD is appropriate, the examiner must identify the specific stressor(s) underlying the PTSD diagnosis, to include whether such diagnosis is the result of an in-service personal assault.  

In offering these opinions, the examiner must acknowledge and discuss the Veteran's reports of (1) being harassed by his superior officers; (2) experiencing racial discrimination; (3) being sexually assaulted; and (4) having his personal property stolen and destroyed. 

In so doing, the examiner should determine whether it is at least as likely as not that the Veteran displayed any behavior in service that would be consistent with his claim of being assaulted during his active service.  If the examiner is of the opinion that a personal assault(s) occurred, the examiner should then state whether the Veteran has PTSD as a result of such assault(s) in service. 

The Board notes that examples of such behavior includes, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

(d) With respect to each acquired psychiatric disorder, other than PTSD, found to be present and/or diagnosed proximate to or during the pendency of the appeal (to specifically include depression), the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder had onset in, was caused by, or is otherwise related to, the Veteran's military service.  In offering this opinion, the examiner must acknowledge and discuss the Veteran's reports of (1) being harassed by his superior officers; (2) experiencing racial discrimination; (3) being sexually assaulted; and (4) having his personal property stolen and destroyed. 

In rendering the requested opinions, the examiner should consider all relevant treatment records and statements of record pertaining to psychiatric problems over the years, to include the March 1967 discharge examination showing a report of depression and the VA treatment records discussing the Veteran's psychiatric disorders.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5. Following the completion of the foregoing, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




